Citation Nr: 1743661	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-17 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for obesity (claimed as weight gain) to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for irritable bowel syndrome.

6.  Entitlement to service connection for acid reflux disease.

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for a sleep disorder.

9.  Entitlement to service connection for a neurological disability of the lower left extremity.

10.  Entitlement to a total disability rating due to individual unemployability.


REPRESENTATION

Veteran represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to November 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

These matters were previously before the Board, and, in October 2015, these matters were remanded for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.

An April 2017 rating decision denied a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  The Veteran, through his attorney, filed a Notice of Disagreement (NOD) with that decision in June 2017.  The agency of original jurisdiction responded later that month by acknowledging receipt of the NOD and advising the Veteran of his appeals options and that a statement of the case was forthcoming.  No additional action is necessary at this time.

The issues of entitlement to service connection for low back disability, asthma, and diabetes mellitus and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Although the evidence establishes that the Veteran's weight gain was a direct result of her service connected PTSD, obesity is not considered a disease or disability for VA purposes.  

2.  The Veteran's irritable bowel syndrome (IBS) was caused by her obesity, and, but for her obesity, she would not have developed IBS.

3.  The Veteran's acid reflux disease was caused by her obesity, and, but for her obesity, she would not have developed acid reflux disease.

4.  The Veteran's diagnosed sleep apnea was caused or aggravated by her obesity.  

5.  The Veteran does not have a chronic neurological disorder of the left leg and did not manifest one during the pendency of the appeal.

6.  The Veteran's fibromyalgia was proximately due to her PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for obesity have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016); VAOPGCPREC 1-2017 (January 6, 2017).

2.  The criteria for service connection for irritable bowel syndrome have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016) ; VAOPGCPREC 1-2017 (January 6, 2017).

3.  The criteria for service connection for acid reflux disease have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016); VAOPGCPREC 1-2017 (January 6, 2017).

4.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016); VAOPGCPREC 1-2017 (January 6, 2017).

5.  The criteria for service connection for a neurological disability of the lower left extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310 (2016).  

6.  The criteria for service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VA has duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. § 3.159  (2016).  With respect to the claims for service connection for fibromyalgia, IBS, acid reflux disease, and sleep apnea, the Board's decision herein represents a complete grant of the benefits sought on appeal.  The issue of service connection for obesity is being denied as a matter of law.  Thus, with respect to these issues, any deficiency in VA's compliance with its duties to notify and assist the Veteran is deemed to be harmless error, and no further discuss of such duties is warranted.

As for the claim for service connection for a neurological disorder of the lower extremity, neither the Veteran nor her attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
 
Service Connection

The Veteran has submitted claims for service connection for multiple disabilities.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection may also be granted on a secondary basis for a disability that was not incurred or aggravated by service but was due to or proximately caused by a previously service-connected disability.  38 C.F.R. § 3.310.  Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, like organic diseases of the nervous system, when manifested to a compensable degree within a year of separation from service or by demonstrating continuity of symptomology since separation of service.  38 C.F.R. §§ 3.307, 3.309.

The general requirements for direct and secondary service connection notwithstanding, obesity is not a disease or disability for VA purposes and is not subject to service connection.  Additionally, obesity cannot be the underlying basis for service connection.  That is to say, obesity is not an in-service incurrence, and, therefore, service connection may not be granted for a separate disability medically linked to in-service obesity.  Further, as obesity is not a disability per se, service connection may not be granted for another disability rating proximately caused by obesity.  However, obesity may be an "intermediate step" between a service-connected disability and a current disability that may be connected on a secondary basis.  In order to meet this criteria, the Veteran must demonstrate that a previously service-connected disability caused her to become obese; that obesity was a substantial factor in causing secondary disability; and the secondary disability would only have occurred but for the obesity.  VAOPGCPREC 1-2017 (January 6, 2017).

Weight Gain (Obesity)

At issue is whether the Veteran is entitled to service connection for weight gain to include as secondary to her previously service-connected PTSD.  The evidence indicates that the Veteran's weight gain was caused by her PTSD.  An April 2012 VA examination indicated that her weight gain was the result of eating in a self-soothing manner as a result of her psychiatric symptoms.  Nevertheless, as a matter of law, weight gain is not a disability for VA purposes, and, therefore, the Veteran is not entitled to service connection for weight gain.  VAOPGCPREC 1-2017 (January 6, 2017).  

Irritable Bowel Syndrome

The Veteran is entitled to service connection for irritable bowel syndrome.  A June 2014 VA medical opinion indicates that the Veteran's irritable bowel syndrome was due her weight gain.  The medical evidence of record does not suggest an alternate cause for her irritable bowel syndrome.  Therefore, the weight of the evidence indicates that it is as likely as not that the Veteran's obesity was an intermediate step between her service-connected PTSD and her irritable bowel syndrome, and service connection is granted.

Acid Reflux Disease

The Veteran is entitled to service connection for acid reflux disease.  An October 2011 VA examination determined that the Veteran's acid reflux disease was due her morbid obesity.  The medical evidence of record does not suggest an alternate cause for her acid reflux disease.  Therefore, the weight of the evidence indicates that it is as likely as not that the Veteran's obesity was an intermediate step between her service-connected PTSD and her acid reflux disease, and service connection is granted.

Sleep Disorder

The record establishes that the Veteran has been diagnosed as having obstructive sleep apnea (OSA).  See September 2011 sleep study.  An October 2011 VA examination determined that the Veteran's sleep problems were due to her obesity.  A June 2014 report similarly opined that the Veteran sleep disorder was due to her weight gain.  An October 2014 report suggests a potential link between the tonsil hypertrophy and her OSA in addition to her excessive weight.  Nevertheless, the weight of the evidence indicates that it is as likely as not that the Veteran's obesity was an intermediate step between her service-connected PTSD and her OSA, and service connection is granted. 

Sciatic Nerve of the Left Leg

The Veteran's service treatment record is silent for a diagnosis of, or treatment for, a nerve condition of the left leg.  Nevertheless, the Veteran sought treatment for left leg pain in November 2004.  Additionally, the Veteran's service treatment records also indicate that she was in a motor vehicle accident at 25 miles per hour without air bag deployment in October 2005.

A March 2010 VA treatment record indicates that the Veteran reported feeling pins and needles in her legs intermittently, and that her symptoms had been worsening since as far back as November 2009.  A May 2010 VA treatment record indicates that the Veteran reported that her legs went numb when she went to sleep.

In a September 2011 written statement, the Veteran claimed that she was diagnosed with a disorder of the sciatic nerve of her left leg in August 2011.  She further stated that her leg disorder was due to an injury during basic training that forced her to be on crutches.

In an October 2011 private treatment record, the Veteran reported constant aching pain in her legs.  

The Veteran underwent a VA examination in February 2012.  The Veteran reported that she was previously in a motor vehicle accident while sitting in the back seat.  The Veteran remembered being hospitalized, but she did not remember what occurred in the emergency room.  The Veteran stated that she currently experienced left leg pain.  The examiner also noted that the Veteran fell down 14 stairs in October 2009; striking her back.  The examiner observed that the Veteran underwent a nerve conduction study in February 2012, and that the results of the study were normal; and there was no evidence of generalized peripheral neuropathy or lumbar radiculopathy affecting the left leg.  The examiner opined that the Veteran did not have sciatica.  The examiner noted that the Veteran's complaints of left leg pain and tingling in her feet may be due to a combination of knee pain due to her morbid obesity and fibromyalgia with trigger points noted in multiple muscles.  The examiner indicated that the Veteran's October 2009 fall apparently had not caused significant pathology.

In a January 2013 NOD, the Veteran's representative indicated that the Veteran reported that she experienced pain in her left side of her body as well as numbness in her left leg.

The weight of the evidence indicates that the Veteran does not have a diagnosis of sciatica or a diagnosis of a neurological disorder of the left leg at any time during the appeal period.  The Board finds that the Veteran's reports are credible and accepts the fact that the Veteran is experiencing leg pain and numbness.  See Jandreau.  Nevertheless, the Veteran's report that she has been diagnosed with sciatica is beyond the scope of reporting her lay symptoms, and - although the Veteran is certainly competent to report what she was told - the Board cannot afford the report much weight in light of the medical evidence of record.  Namely, a VA examination indicated that the Veteran did not have sciatica, and a February 2012 nerve conduction study produced normal results with no evidence of generalized peripheral neuropathy or lumbar radiculopathy affecting the left leg.  The Board finds this opinion persuasive and affords it great weight, because it is based on sufficient fact and data applied to reliable principles and methods.  See Nieves-Rodriguez v. Peake.

As previously noted, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich.  As such, without a current diagnosis of neurological disorder of the left leg or a diagnosis during the pendency of the appeal, the Veteran cannot substantiate her claim for service connection.  Accordingly, service connection for the sciatic nerve of the left leg is denied.

Fibromyalgia

The Veteran is entitled to service connection for fibromyalgia.  The Veteran was provided a medical opinion from a VA specialist in June 2017.  The physician opined that it is at least as likely as not that the Veteran has a diagnosis of fibromyalgia, and that it is at least as likely as not that the Veteran's fibromyalgia was cause by the Veteran's previously service-connected PTSD.  Therefore, service connection for fibromyalgia is granted.


ORDER

Service connection for obesity is denied.

Service connection for irritable bowel syndrome is granted.

Service connection for acid reflux disease is granted.

Service connection for OSA is granted.

Service connection for a sciatic nerve of the left leg is denied.

Service connection for fibromyalgia is granted.


REMAND

Low Back

The Veteran states that she has a low back disability due to an injury that occurred in service.  The record also raises a question as to whether she has a back disability that was caused or aggravated by her obesity, which is a result of her service connected PTSD.  See e.g., May 2010 physical medicine rehabilitation consultation and October 2012 VA examination report; see also VAOPGCPREC 1-2017 (January 6, 2017).  The record is unclear as to whether the Veteran has a disability of the low back.  There were numerous references to chronic low back pain.  Pain is not a disability for VA purposes.  There are also records, however, suggesting that the Veteran may have degenerative joint disease of the lumbar spine; which would amount to a proper diagnosed disability.  This is sufficient to trigger VA's duty to assist, and, therefore, this matter must be remanded in order to provide a VA examination.  

Asthma

The Veteran contends that she is entitled to service connection for asthma.  The Veteran has been diagnosed with asthma.  There are multiple reports and examinations that associated her asthma to her long history of smoking.  An October 2016 examination report, however, appeared to draw a link between the Veteran's asthma and her obesity.  A January 2015 examination similarly noted that the Veteran's asthma was not solely caused by her obesity, but that it remained a factor.  This is sufficient to trigger VA's duty to assist, and, therefore, this matter must be remanded in order to provide a VA examination.  

Diabetes Mellitus

The Veteran contends that she is entitled to service connection for diabetes mellitus.  VA treatment records indicate that the Veteran was diagnosed with gestational diabetes during her two pregnancies which came to term in 2006 and 2008.  A pregnancy test conducted in September 2005 indicated borderline results.  Given the relative proximity between the birth of her first child in 2006, the borderline pregnancy test in September 2005, and the length of gestation, it is possible that the Veteran may have had gestational diabetes in-service.  

The Veteran underwent a VA examination in January 2015.  The examiner diagnosed the Veteran with diabetes mellitus and noted that it originated in 2011.  The examiner opined that the Veteran's diabetes is more likely than not caused by her weight gain.  Nevertheless, the examiner also noted that the Veteran was also diagnosed with gestational diabetes during pregnancy which can also predispose a woman to become diabetic.  The examiner further opined that the Veteran's diabetes was less likely than not caused by or aggravated by her PTSD.

The Board finds that the possibility of gestational diabetes in-service and the link between gestational diabetes and permanent diabetes is sufficient to trigger VA's duty to assist.  Accordingly, the matter must be remanded for an additional VA examination.

TDIU

As indicated above, service connection has been established for OSA, IBS, fibromyalgia, and acid reflux disease.  The Veteran's claim for TDIU is intertwined with the ratings that will be assigned to those disabilities.  Such would make rendering a decision on the TDIU issue premature.

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA treatment records with the Veteran's claims file.

2.  Arrange to provide the Veteran with a VA examination in order to provide answers to the following questions.

2a.  Is it as likely as not (50 percent or more) that but for the Veteran's obesity she would not have developed her current diagnosis of diabetes?  Why or why not?  In answering this question, the examiner should discuss any pertinent medical literature including: what factors other than obesity and gestational diabetes can lead to permanent diabetes?

2b.  When did the Veteran first begin to manifest gestational diabetes; why; and, is it as likely as not (50 percent or more) that a medical nexus exists between a current period of service and an in-service incurrence to include gestational diabetes or pregnancy?  Why or why not?

3.  Arrange to provide the Veteran with a VA examination in order to answer the following questions: BACK

3a.  Identify/diagnose any disability of the lumbar spine that presently exists or has existed during the appeal period.  If necessary, reconcile a negative finding with the records identifying degenerative arthritis of the lumbar spine.

3b.  For any disability of the lumbar spine that is diagnosed, state whether it is it at least as likely as not (50 percent or more) that a medical nexus exists between a current diagnosis and an in-service incurrence including any back injuries occurring during a period of service?  Why or why not?

3c.  If the Veteran does have a current diagnosis of a back disorder, then is it at least as likely as not (50 percent or more) that the Veteran's obesity a substantial factor in the development of her back disability?  Why or why not?

3d.  If the Veteran does have a current diagnosis of a back disorder and her obesity was a substantial factor in the development of her back disability, then is it at least as likely as not (50 percent or more) that the but for the Veteran's obesity she would not have developed her back disorder?  Why or why not?

4.  Arrange to provide the Veteran with a VA examination in order answer the following questions:

4a.  Is it at least as likely as not (50 percent or more) that the Veteran's obesity was a substantial factor in the development of her asthma?  Why or why not?

4b.  If the Veteran's obesity was a substantial factor in the development of her asthma, then is it at least as likely as not (50 percent or more) that but for the Veteran's obesity she would not have developed her asthma?  Does obesity aggravate her asthma?

5.  Assign ratings for the service connected OSA, IBS, fibromyalgia, acid reflux disease, and any other disabilities that may become service connected as a result of this remand.  

6.  Then, readjudicate the claims on appeal.  If the benefit sought is not granted, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


